DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application # 17/122818 on December 15, 2020. 
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 (a method) recite receiving, an indication of each of a plurality of electronic display devices (EDDs) establishing wireless communication with a portable electronic device (PED) associated with the customer; and determining, a parameter associated with the customer traversing the waiting queue based on the indication.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 20 (a system) recites receive, the indication of each of the plurality of EDDs establishing the wireless communication with the PED; determine, a parameter associated with the customer traversing the waiting queue based on the indication; and generate, a data structure configured to be displayed to the customer based on the parameter.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use one or more processing units, a memory, portable electronic devices (PED), and a plurality of electronic display devices (EDD) performing the determining of a parameter associated with the customer traversing the waiting queue based on the indication; and generating a data structure configured to be displayed to the customer based on the parameter, as such the use of one or more processing units and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of identifying a visual element of a primary advertisement asset and creating a derivative advertisement asset amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-7 and 10-12, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 8 and 9, these claims recite limitations that further define the abstract idea noted in claim 7. In addition, they recite the additional elements of determining duration of time and average speed associated with customer traversing portion of waiting queue, are merely tools for generating metadata. The processing units in the step is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 13-15, these claims recite limitations that further define the abstract idea noted in claims 1, 11 and 13. In addition, they recite the additional elements of receiving information of establishing communication, determining and comparing reference order, updating reference order and generating a data structure, which can be performed by one or more processing units, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 16-18, these claims recite limitations that further define the same abstract idea noted in claim 15. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claim 19, this claim recites limitations that further define the abstract idea noted in claim 15. In addition, they recite the additional elements of receiving customer information, retrieving customer footprint and industry-specific variable and generating data structure, are merely tools for generating metadata. The processing units in the steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to n abstract idea without significantly more.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagda et al. (U.S. Pub. No. 2011/0223895) (hereinafter ‘Wagda’).

Claim 1:  Wagda discloses a method for tracking a customer within a waiting queue, the method comprising:
receiving, at a computing device, an indication of each of a plurality of electronic display devices (EDDs) establishing wireless communication with a portable electronic device (PED) associated with the customer, wherein each of the plurality of EDDs is mountable on a stanchion, and wherein the plurality of EDDs defines the waiting queue, Wagda teaches the customer may “check in” at the store by opening the application (see at least paragraph 0083), with a PCD client display such as a desktop computer or a computer that is not regularly carried around by the user (see at least paragraph 0074); and
determining, using the computing device, a parameter associated with the customer traversing the waiting queue based on the indication, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083).

Claim 2:  Wagda discloses the method according to claim 1, and Wagda further teaches wherein determining the parameter associated with the customer traversing the waiting queue comprises determining, using the computing device, a time associated with each of the plurality of EDDs establishing the wireless communication with the PED based on the indication, the method further comprising:
determining, using the computing device, a difference between the times associated with at least two different ones of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches required time waiting for offers and Wagda teaches a timer begins to keep track of how long the customer is in the store (see at least paragraphs 0083,0105, 0109, 0111 and 0140); and
determining, using the computing device, a duration of time associated with the customer traversing at least a portion of the waiting queue based on the difference, Wagda teaches a timer begins to keep track of how long the customer is in the store (see at least paragraphs 0083 and 0140).

Claim 3:  Wagda discloses the method according to claim 1, and Wagda further teaches wherein determining the parameter associated with the customer traversing the waiting queue comprises determining, using the computing device, a time associated with each of the plurality of EDDs establishing the wireless communication with the PED based on the indication, the method further comprising:
determining, using the computing device, a difference between the times associated with at least two different ones of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches required time waiting for offers and Wagda teaches a timer begins to keep track of how long the customer is in the store (see at least paragraphs 0083,0105, 0109, 0111 and 0140);
determining, using the computing device, a distance between the at least two different ones of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
determining, using the computing device, an average speed associated with the customer traversing at least a portion of the waiting queue based on the difference and based on the distance, Wagda teaches required time waiting for offers and Wagda teaches a timer begins to keep track of how long the customer is in the store (see at least paragraphs 0083,0105, 0109, 0111 and 0140).

Claim 4:  Wagda discloses the method according to claim 1, and Wagda further teaches wherein determining the parameter associated with the customer traversing the waiting queue comprises determining, using the computing device, a time associated with each of the plurality of EDDs establishing the wireless communication with the PED based on the indication, the method further comprising:
determining, using the computing device, a difference between the times associated with at least two different ones of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches required time waiting for offers and Wagda teaches a timer begins to keep track of how long the customer is in the store (see at least paragraphs 0083,0105, 0109, 0111 and 0140);
determining, using the computing device, an average speed associated with the customer traversing at least a portion of the waiting queue, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
determining, using the computing device, a distance associated with the customer traversing at least a portion of the waiting queue based on the difference and based on the average speed, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083).

Claim 5:  Wagda discloses the method according to claim 1, and Wagda further teaches wherein determining the parameter associated with the customer traversing the waiting queue comprises determining, using the computing device, a time associated with each of the plurality of EDDs establishing the wireless communication with the PED based on the indication, the method further comprising:
determining, using the computing device, a difference between the times associated with at least three different ones of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches required time waiting for offers and Wagda teaches a timer begins to keep track of how long the customer is in the store (see at least paragraphs 0083,0105, 0109, 0111 and 0140);
determining, using the computing device, a distance between the at least three different ones of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
determining, using the computing device, a change in average speed associated with the customer traversing at least a portion of the waiting queue based on the difference and based on the distance, Wagda teaches required time waiting for offers and Wagda teaches a timer begins to keep track of how long the customer is in the store (see at least paragraphs 0083,0105, 0109, 0111 and 0140).

Claim 6:  Wagda discloses the method according to claim 1, and Wagda further teaches wherein determining the parameter associated with the customer traversing the waiting queue comprises determining, using the computing device, a time associated with each of the plurality of EDDs establishing the wireless communication with the PED based on the indication, the method further comprising:
determining, using the computing device, a difference between the times associated with at least two different ones of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
determining, using the computing device, a rate associated with the customer traversing at least a portion of the waiting queue based on the difference, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083).

Claim 7:  Wagda discloses the method according to claim 1, and Wagda further teaches wherein determining the parameter associated with the customer traversing the waiting queue comprises determining, using the computing device, a number of the plurality of EDDs establishing the wireless communication with the PED based on the indication, the method further comprising:
determining, using the computing device, a first distance between at least two different ones of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083);  and
determining, using the computing device, a second distance associated with the customer traversing at least a portion of the waiting queue based on the number and based on the first distance, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083).

Claim 8:  Wagda discloses the method according to claim 7, and Wagda further teaches  further comprising:
determining, using the computing device, a duration of time associated with the customer traversing the second distance, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
determining, using the computing device, an average speed associated with the customer traversing at least a portion of the waiting queue based on the second distance and based on the duration of time, Wagda teaches required time waiting for offers and Wagda teaches a timer begins to keep track of how long the customer is in the store (see at least paragraphs 0083,0105, 0109, 0111 and 0140).

Claim 9:  Wagda discloses the method according to claim 7, and Wagda further teaches  further comprising:
determining, using the computing device, an average speed associated with the customer traversing at least a portion of the waiting queue, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
determining, using the computing device, a duration of time associated with the customer traversing at least a portion of the waiting queue based on the second distance and based on the average speed, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083);

Claim 10:  Wagda discloses the method according to claim 1, and Wagda further teaches  wherein determining the parameter associated with the customer traversing the waiting queue comprises determining, using the computing device, a number of the plurality of EDDs establishing the wireless communication with the PED based on the indication, the method further comprising:
determining, using the computing device, a time associated with each of the plurality of EDDs establishing the wireless communication with the PED based on the indication, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
determining, using the computing device, a rate associated with the customer traversing at least a portion of the waiting queue based on the number and based on the time associated with each of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083).

Claim 11:  Wagda discloses the method according to claim 1, and Wagda further teaches  wherein determining the parameter associated with the customer traversing the waiting queue comprises determining, using the computing device, an order associated with the plurality of EDDs establishing the wireless communication with the PED based on the indication, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111).

Claim 12:  Wagda discloses the method according to claim 11, and Wagda further teaches  wherein determining the order comprises:
determining, using the computing device, a time associated with each of the plurality of EDDs establishing the wireless communication with the PED based on the indication, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
determining, using the computing device, the order based on the time associated with each of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111).

Claim 13:  Wagda discloses the method according to claim 11, and Wagda further teaches  further comprising:
receiving, at the computing device, one or more indications of times associated with the plurality of EDDs establishing wireless communication with one or more PEDs associated with one or more customers, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083);
determining, using the computing device, a reference order based on the one or more indications, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111);
comparing, using the computing device, the order to the reference order, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111); and
determining, using the computing device, a pattern associated with the customer traversing at least a portion of the waiting queue based on comparing the order to the reference order, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083).

Claim 14:  Wagda discloses the method according to claim 13, and Wagda further teaches  further comprising updating, using the computing device, the reference order based on the order, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111).

Claim 15:  Wagda discloses the method according to claim 1, and Wagda further teaches  further comprising generating, using the computing device, a data structure based on the parameter associated with the customer traversing the waiting queue, wherein the data structure is configured to be displayed to the customer, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083).

Claim 16:  Wagda discloses the method according to claim 15, and Wagda further teaches  wherein the data structure is configured to be displayed to the customer via one or more of any of the plurality of EDDs, the PED, and a display device located at the end of the waiting queue, the method further comprising transmitting, using the computing device, the data structure to the one or more of any of the plurality of EDDs, the PED, and the display device for display to the customer, Wagda teaches required time waiting for offers (see at least paragraphs 0105, 0109 and 0111).

Claim 17:  Wagda discloses the method according to claim 15, and Wagda further teaches  wherein generating the data structure comprises:
generating, using the computing device, a first data structure configured to be displayed to the customer, Wagda teaches required time waiting for offers (see at least paragraphs 0105, 0109 and 0111);
transmitting, using the computing device, the first data structure for display to the customer, Wagda teaches required time waiting for offers (see at least paragraphs 0105, 0109 and 0111);
modifying, using the computing device, the first data structure to generate a second data structure configured to be displayed to the customer based on the parameter associated with the customer traversing the waiting queue, wherein the first and second data structures are different, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111); and
transmitting, using the computing device, the second data structure for display to the customer, Wagda teaches required time waiting for offers (see at least paragraphs 0105, 0109 and 0111).

Claim 18:  Wagda discloses the method according to claim 15, and Wagda further teaches  wherein the data structure corresponds to an advertisement, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111).

Claim 19:  Wagda discloses the method according to claim 15, and Wagda further teaches  further comprising:
receiving, at the computing device, customer information identifying the customer, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083);
retrieving, using the computing device, a customer footprint associated with the customer based on the customer information, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and
retrieving, using the computing device, one or more industry-specific variables, Wagda teaches loitering reward could include money (see at least paragraph 0084);
wherein generating the data structure comprises generating, using the computing device, the data structure based on the customer footprint and based on the industry-specific variables, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083).

Claim 20:  Wagda discloses a system configured to track a customer within a waiting queue, the system comprising:
a plurality of electronic display devices (EDDs) defining the waiting queue and each mountable on a stanchion, wherein each of the plurality of EDDs includes a network interface component (NIC) configured to establish wireless communication with a portable electronic device (PED) associated with the customer and to transmit an indication of the respective one of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083);
an input/output component (IOC) configured to receive the indication of each of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083);
a parameter determination module (PDM) configured to determine one or more parameters associated with the customer traversing the waiting queue based on the indication, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083);
a data structure generation module (DSGM) configured to generate one or more data structures configured to be displayed to the customer based on the one or more parameters, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111);
one or more memory components (see at least paragraph 0119) configured to store computer-readable instructions; and
one or more processing units (see at least paragraph 0020) configured to execute the computer-readable instructions,
wherein the computer-readable instructions, when executed by the one or more processing units, are configured to cause the one or more processing units to: 
receive, using the IOC, the indication of each of the plurality of EDDs establishing the wireless communication with the PED, Wagda teaches the customer may “check in” at the store by opening the application (see at least paragraph 0083), with a PCD client display such as a desktop computer or a computer that is not regularly carried around by the user (see at least paragraph 0074);
determine, using the PDM, a parameter associated with the customer traversing the waiting queue based on the indication, Wagda teaches the application and the server check the location every so often to determine that the customer is still in the store (see at least paragraphs 0023 and 0083), and further, Wagda teaches when the customer achieves certain predetermined milestones of loitering as measured by the system, she may be credited with a reward ( see at least paragraph 0083); and 
generate, using the DSGM, a data structure configured to be displayed to the customer based on the parameter, Wagda teaches the customer may receive feedback that money will be electronically transferred to a bank or retail store charge account and that required time waiting for offers will be needed (see at least paragraphs 0084, 0105, 0109 and 0111).

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Carlson et al. (U.S. Patent No. 9,047,256) talks about monitoring media viewing activity by one or more individuals is disclosed. In general, the location of a sign can be identified, a human eye can be located and tracked and vectoring module and a projection module can determine if the individual's eyes are directed towards the sign. The content of the signage can be coordinated with the direction of the eye in real time to determine what content the individual viewed. An audience reaction module can acquire audience reaction data such as how long eyes are engaged on the sign and can determine other reactions such as a smile a frown or a gesture of interest or disinterest based on the change of content on the signage. The system allows for an advertiser to acquire and evaluate audience feedback related to presentation and content displayed on media (e.g., billboards, digital signage, window displays, etc.) (see at least the Abstract).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             06/18/2022